Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 1 of 26

The Honorable Ronald B. Leighton

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

SHANNA OFFUTT EVANGER,

Plaintiff,
V.

GEORGIA-PACIFIC GYPSUM, LLC,

Defendant.

 

 

PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT
[3:17-cv-05521]

No. 3:17-cv-05521-RBL

PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT

NOTE ON MOTION CALENDAR:
June 28, 2019

ORAL ARGUMENT REQUESTED

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500
SEATTLE, WA 98101-3021
TEL 206.622.2086 FAX 206.233.9165
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 2 of 26

INTRODUCTION

Plaintiff, Shanna Offutt Evanger, (a/k/a Shanna Offutt, hereinafter “Ms. Offutt’) brings
this dispositive motion because undisputed evidence shows that with respect to Plaintiff's claims,
Defendant Georgia-Pacific Gypsum, LLC, (hereinafter “Georgia-Pacific’”) unlawfully
discriminated against Ms. Offutt based on her marital status and sex, and wrongfully discharged
Ms. Offutt without cause.’ As to Defendant’s affirmative defenses, the undisputed evidence
shows that Ms. Offutt did not act, omit or conduct herself in any way to cause or contribute to
the damages she suffered; and Ms. Offutt met her duty to mitigate damages.”

The Washington Law Against Discrimination (WLAD) is a broad remedial statutory
scheme that prohibits an employer from discriminating against an employee based on her marital
status. In the instant case, Defendant Georgia-Pacific flagrantly violated the WLAD by
discharging Ms. Offutt within minutes of Ms. Offutt’s disclosure that she was married. Without
dispute, RCW 49.60.180. Georgia-Pacific had possessed knowledge, for months prior, that Ms.
Offutt was interested in, and was pursuing a romantic relationship with a co-worker, the identity
of the co-worker, and possible consequences of the romance that included a proposal of
marriage, a natural outcome of any romantic relationship, all of which Ms. Offutt considered and
communicated to Georgia-Pacific. Although approving the relationship in December 2016,
corporate officials in Atlanta allowed the issue to linger for up to three to four months. Despite
her value as an employee, in March, 2017, Georgia-Pacific selected her for discharge rather than

her production-worker husband, Dennis Evanger.

 

' Documents cited as support for facts contained herein are attached to the Declaration of Judith A. Lonnquist,
submitted herewith. The term “JL Dec.” with a number there-following refers to Exhibits attached to the Lonnquist
Declaration that substantiate cited facts.

* Dkt. #2, Defendant’s Answer, Affirmative Defenses Nos. 4 and 5.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 1 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 3 of 26

Numerous employees at other Georgia-Pacific facilities throughout the country, including
at the Tacoma plant, have and continue to be involved in romances between employees.’ Some
of these relationships have blossomed into marriages, with both marital partners continuing their
careers at Georgia-Pacific, and involved the career promotions to one or both partners. Ethics
investigations into allegations of actual and potential conflicts involving spouses of employees
and former employees have also taken place at the Tacoma plant without termination of the
employees involved.

At issue in this case is Georgia-Pacific’s schizophrenic treatment of Ms. Offutt as an
employee, and its arbitrary selection of her as the employee to terminate. Georgia-Pacific’s
mischaracterization of Ms. Offutt’s marriage disclosure as grounds for immediate discharge was
wrongful and harkens back to a bygone era anachronistic in a modern workplace. Georgia-
Pacific’s actions have caused, and will continue to cause Ms. Offutt damages, personally and
professionally. Based on the argument and evidence presented herein, this Court has everything
needed to grant this Plaintiffs Motion for Summary Judgment on claims of discrimination and
wrongful discharge, and proceed forthwith to trial on the sole question of the full extent and type
of damages.

STATEMENT OF UNCONTRAVERTED FACTS
I Ms. Offutt’s Background

Ms. Offutt completed her bachelor’s degree in accounting with GI bill assistance after an

honorable discharge from the U.S. Air Force.* By the year 2017, when Ms. Offutt was

discharged from Georgia-Pacific, corporate records list her as having accrued the equivalent of

 

3 Gosselin Dep. pp. 58-59; JL Dec. Ex. 14.
‘ Plaintiff's, Response to Defendant’s Interrogatory. No. 10; JL Dec. Ex. 1.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 2 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
Bb

oO BS sa ND A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 4 of 26

12 years of service at the company.” Ms. Offutt began her civilian career in plant accounting at a
Gypsum facility in West Memphis, Arkansas, which once acquired by Georgia-Pacific, resulted
in Ms. Offutt’s transfer to Controller position at the Tacoma plant, on track to assume the full
responsibilities of the Plant Controller, which she did within three years.°
Ms. Offutt excelled in the Plant Controller position, received superior reviews, and last
received a promotion to a salary of $80,000 on June 1, 2016.’ Ms. Offutt exhibited strengths in
fiduciary responsibilities and analytics, and helped onboard new employees at other plants.’ On
Sept. 23, 2016, her supervisor, Regional Controller Rob Voutila, emailed his supervisor Division
Controller Kenneth Williams in Atlanta: “Just FYI — I think Shanna is quickly developing into a
top-performing controller. She works really well with the Tacoma team and is starting to expand
her influence...”” According to Georgia-Pacific’s 2017 Building Products Controllers Talent
Review Succession Plan Out, Ms. Offutt was a rising star, one of only three or four controllers
nationwide who was predicted to rise to the level of one of three Regional Controllers within 3-6
years’ from the pool of 50-55 plant controllers nationwide.'' Internal documents obtained in
discovery show that Ms. Offutt was one of the most consistently outstanding performers, well-
liked and collaborative Controllers in the company. On Sept. 23, 2016, Jennifer Barron, Plant
Controller at GP’s facility in Fletcher, Oklahoma, emailed Mr. Voutila, Ms. Offutt’s supervisor,
praising Ms. Offutt’s “communications approach with her team,” and calling Ms. Offutt a

“rockstar...for taking the time to help her sisters out.”’” One way Ms. Offutt received positive

 

> Def. Prod. Bates 1027; JL Dec. Ex. 7.
° P]. Resp. to Def. Interr. No. 10, Voutila Dep. 32:22-33:4 JL Dec. Ex. 1, Ex. 4.
: Voutila Dep. Ex. 24; JL Dec. Ex. 6.
Id.
° Def. Prod. Bates 2493-2494; JL Dec. Ex. 6.
10 Def. Prod. Bates 1027; JL Dec. Ex. 7.
'! Wells Dep. 191:5-9; JL Dec. Ex. 2.
Def. Prod. Bates 1648; JL Dec. Ex 8.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 3 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 5 of 26

recognition for her “knowledgesharing (sic) and collaboration” was in the form of an “SBO,” or
situational behavior observation, a hallmark of “MGM,” the market-based management
philosophy adhered to by Koch Industries affiliated companies.'? Ms. Offutt’s supervisor’s
supervisor, Mr. Williams forwarded the email containing Ms. Offutt’s “SBO” in the subject line
to controllers around the country.’

Ms. Offutt’s performance in her role was competitive with Georgia-Pacific’s top talent
nationwide, yet Ms. Offutt’s compensation was well under the national average for the position,
which carried an internal maximum of $105,000 and average of $89,000, making her pay under
the 25" percentile nationwide for the role.'> Defendant consistently noted on internal
documentation that Ms. Offutt was markedly underpaid for the West Coast.'® Within two months
after her discharge, Ms. Offutt was replaced by a male candidate at an annual base salary of
$100,000 (25% above hers),"’ and a relocation bonus of $37,000 to entice his relocation from
Whidbey Island to Tacoma.’® Internal emails requesting approval rights for the hire compare his
14 years’ experience favorably over Ms. Offutt’s 12 years to justify the higher offer and
overstate Ms. Offutt’s salary by 10% as $88,000."

IL. Georgia-Pacific’s “Code of Conduct”

During the period of Plaintiff's employment at Defendant Tacoma plant, Defendant

issued a company handbook, the “2015 Code of Conduct,” (“the Code”) which directs

employees that romantic relationships “should” be brought to a manager’s attention.”” Georgia-

 

8 Voutila Dep. 25:12-21; JL Dec. Ex. 4.

'4 Def. Prod. Bates 2538; JL Dec. Ex. 9.

'S Voutila Dep. Ex. 24; JL Dec. Ex. 5.

'© Wells Dep. Ex. 23; JL Dec. Ex. 3.

' Voutila Dep. 215:3-15; JL Dec. Ex. 4.

8 Wells Dep. Ex. 29; Def. Prod. Bates 1894; JL Dec. Ex. 10, Ex. 11.

? Wells Dep. Ex. 29; JL Dec. Ex. 10; Def. Prod. Bates 1027; JL Dec. Ex. 7.
20 Wells Dep. 53:16-18; JL Dec. Ex 2.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 4 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 6 of 26

Pacific also issued a Human Resources Toolkit, more detailed policy manual intended for human
resources employees’ reference (the “HR Toolkit”).”’

Pursuant to policy, an employee was not required to disclose a potential romantic, but
rather “encouraged” by the Code using language of suggestion, rather than language of
mandatory requirement, or positive command, regarding disclosure of workplace relationships. 22
The language employs permissive term (“may” or “encouraged”) rather than a directive (“shall”)

3 There was no

or mandatory obligation (“must”) with regard to romantic relationships.”
documented anti-fraternization policy in the Code. Numerous persons at this Georgia-Pacific
facility dated and pursued relationships openly.” Other relationships flew under the radar for
many years, and were neither reported nor investigated. For example, Mr. Evanger and Jill
Munro, who is an exempt supervisory-level employee, had lived together for five years in a
cohabitation arrangement that was neither reported nor investigated.”

II. A Romantic Relationship Is Allowed to Develop and Continue

In October 2016, after a long and close friendship with Dennis Evanger, Ms. Offutt
voluntarily disclosed to her supervisor, Rob Voutila, that she was interested in pursuing a

relationship with Evanger.”° Such behavior is consistent with Ms. Offutt’s character as disclosed

in voluntary performance self-assessments, e.g. writing “[w]hen I am uncertain about something

 

*] Wells Dep. Ex. 1; JL Dec. Ex. 12.

2 Wells Dep. Ex. 2, Wells Dep. 59:7-61:11, Gosselin Dep. 48:4-11; JL Dec. Ex. 13, Ex. 2, Ex. 14.

*3 The applicable Code of Conduct expresses policy through Question and Answer format. Wells Dep. Ex. 2, JL
Dec. Ex. 13, p. 37. It says: Q: “Does the Code prohibit me from having a romantic relationship with a coworker?”
A; “The Code is not designed to cover private matters between employees. However, romantic relationships with
others in the workplace can create situations that may be prohibited by the Code. For instance, employees who
supervise one another, coworkers who work closely together or who could influence each other’s pay, performance
rating, job benefits or other terms and conditions of employment must avoid even the appearance of conflict of
interest. If you find yourself in a situation that may lead to a potential or actual conflict of interest due to a romantic
relationship with a coworker, you are encouraged to bring the matter to your supervisor’s attention or to the attention
of human resources.”

*4 Gosselin Dep. 55:10-59:13; JL Dec. Ex. 14.

* Gosselin Dep.159:4-160:25; JL Dec. Ex. 14.

6 Voutila Dep. 71:15-22; Gosselin Dep. 63:16-17; JL Dec. Ex. 4, Ex. 14.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.

PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500
SEATTLE, W. -
SUMMARY JUDGMENT — 5 TEL 206.622.2086 TAX 306.233.9165

[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 7 of 26

or have concerns, I am not afraid to elevate the situation up the chain.””’ Voutila advised her to
let the Plant Manager and the Plant Human Resources Manager (“the Plant Team”) know of her
plans.*8 On December 8, 2016, the plant team concluded, based on a consideration of the
potential challenges and mitigation strategies that “from a local standpoint... that this
relationship, while not ideal, can be managed.””” In coming to its conclusion forming this
recommendation, the local management team cited that Ms. Offutt was a valuable member of the
Tacoma team, trustworthy, honest and a rule follower.*° Moreover, Ms. Offutt was praised for
being proactive in thinking through the potential risks and how to mitigate them.”

Ms. Offutt had produced and sent a Potential Risks and Mitigation document to her
supervisor Regional Controller Rob Voutila at the instigation of Tacoma Plant HR Manager
Mollie Gosselin.*” Ms. Offutt also had submitted this document to her HR Manager Ms. Gosselin
including marriage as possible scenario.’ In deposition, Senior Human Resources Manager
Cherie Wells conceded that some romantic relationships lead to marriage.**

Corporate directors in Atlanta discussed potentially putting mitigating procedures in
place.*° Two recommendations “came back from the plant,” apparently from the Potential Risks
and Mitigation document Ms. Offutt had put together.*° Ms. Wells did not recall when she went

over the document, but stated that in her experience, it was unusual and the only time in her

 

*7 Def. Prod. Bates 44; JL Dec. Ex. 15.

8 Voutila Dep. 73:9-74:9; JL Dec. Ex. 4.

*° Gosselin Dep. Ex 9; JL Dec. Ex. 17.

3° Gosselin Dep. Ex 9; JL Dec. Ex. 17. .

3! Gosselin Dep. Ex 9; JL Dec. Ex. 17..

32 Gosselin Dep. 67:10-14, JL Dec. Ex. 14.

3 Wells Dep. 182:22-183:6; JL Dec. Ex. 2.

4 Wells Dep. 167:7-9; JL Dec. Ex. 2.

35 Williams Dep. 63:5-8; JL Dec. Ex.18.

36 Williams Dep. 63:17-20; Voutila Dep. Ex. 11; Gosselin Dep. Ex. 10; JL Dec. Ex. 18, Ex. 4, Ex. 14.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 6 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 8 of 26

experience an employee had taken the initiative to prepare a plan on her own for discussion with
her supervisors.*”

The recommendations involved removing Ms. Offutt from payroll, where she served only
on rare occasions as backup,*® and for Mr. Voutila to take on more oversight of the financial
controls. Mr. Voutila’s supervisor, Mr. Williams, “felt comfortable” with this arrangement after
having a “conversation” with Mr. Voutila and reaching agreement that they “could potentially try
to make that work.”*? On the morning of Dec. 13, 2016, Ms. Wells wrote Thomas Anderson, “I
didn’t realize there was already a POV?” I'll follow up with Rob. I want to make sure Ann
Johnson has weighed in on this.”*’ By that afternoon, Ms. Johnson wrote Mr. Voutila and Mr.
Williams: “Hi guys, have we closed the loop on this one?”** According to Mr. Williams’
recollection, he states: “I do recall us having the discussion and were initially comfortable with
the proposal that the plant had made. And then after that Rob and I had discussions with Ann
[Johnson] and Cherie Wells on those proposals.”*? On Dec. 14, 2016, Mr. Voutila emailed Ann
Johnson and Mr. Williams stating that Mollie Gosselin was going to work with Human
Resources Divisional Director Thomas Anderson in Atlanta on getting an enhanced CDA
(confidentiality disclosure agreement) in place and documenting expectations going forward.“
Mr. Voutila, confirming the group consensus, wrote Mr. Williams and Ms. Johnson: “I followed

up with Thomas [Anderson] after Mollie [Gosselin] and I talked last week and determined that

 

37 Wells Dep. 182:13-17; JL Dec. Ex. 2.

*8 Gosselin Dep. 29:16-22; Wells Dep.102:22-23; JL Dec. Ex. 14, Ex. 2.

3° Williams Dep. 64:15-20; JL Dec. Ex. 18.

© A “POV” is a Georgia-Pacific acronym for developing a single group opinion on a topic, such as the one formed
by Rob Voutila and Kenneth Williams that they were comfortable allowing the Offutt/Evanger relationship to move
forward. Voutila Dep. Ex. 13; JL Dec. Ex. 26.

“! Wells Dep. Ex. 5; JL Dec. Ex. 22.

® Johnson Dep. Ex. 9; Williams Dep. Ex. 9; JL Dec. Ex. 23, Ex. 24.

3 Williams Dep. 88:4-8, 88:25-90:12; JL Dec. Ex. 18.

“ Voutila Dep. Ex. 12; JL Dec. Ex. 25.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT — 7 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 9 of 26

the plant team (HR and Plant Mgr) wanted to move forward with a mitigation strategy and allow
the relationship to progress. He wanted to make sure Cherie [Wells] was up to speed with the
decision the plant team made.”*° Mr. Voutila confirmed this account in his deposition. © The
email invited the parties to have a phone call for clarification if necessary: “Do we need to have a
quick call to discuss?’ Mr. Voutila, Mr. Williams, Ms. Johnson, Ms. Wells and Mr. Anderson
all have offices at corporate headquarters in Atlanta. On Dec. 14, 2016, Kenneth Williams wrote
Rob Voutila and Ann Johnson: “Rob and I discussed last Thursday, and we are comfortable with
moving forward.””*

Thus, as of mid-December, the Offutt-Evanger relationship was considered acceptable to
Offutt’s supervisor, Regional Controller Rob Voutila in Atlanta, Mr. Voutila’s supervisor,
Division Controller Kenneth Williams, also in Atlanta, and the local Plant management team in
Tacoma consisting of Plant Manager Kirk Hargett and HR Manager Mollie Gosselin.” Ms.
Offutt became aware of the growing consensus through a series of supportive conversations both
in person and over the phone, and was praised repeatedly for her integrity in bringing it
forward.’ This “gave her hope” and made her very happy.”’ Ms. Offutt was advised that there
was no clear prohibition against a relationship; there were merely perception issues that needed

to be addressed.” Ms. Offutt reasonably concluded that she could pursue the relationship.”

 

* Td.; JL Dec. Ex. 25.

“© Williams Dep. 86:17 - 87:5; JL Dec. Ex. 18.

“7 Voutila Dep. Ex. 12; JL Dec. Ex. 25.

8 Williams Dep. Ex. 9; Voutila Dep. Ex. 12; Wells Dep. Ex. 6; JL Dec. Ex. 24, Ex. 25, Ex. 27.

” Wells Dep. 185:9-19; JL Dec. Ex. 2.

°° Gosselin Dep. 65:24-66:25; JL Dec. Ex. 14.

>! Gosselin Dep. 63:14-23; JL Dec. Ex. 14..

*2 Gosselin Dep. 67:2-6; JL Dec. Ex. 14..

°3 Between mid-December and March 8, no one told Ms. Offutt that her relationship could not be pursued. Gosselin
Dep. 79:19-25; JL Dec. Ex. 14.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 8 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
&

sa HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 10 of 26

Having been given the green light, the couple considered the courtship phase over, and
wanted to formalize their relationship. Ms. Offutt and Mr. Evanger married at a private civil
ceremony late afternoon on Fri., Dec. 16, 2016, in Snohomish County as they made their way
north for a quiet weekend in the San Juan Islands and celebrated their nuptials.

Ms. Offutt was never told that the individuals above did not have the ultimate authority to
approve her relationship (“decision rights”).° * After communicating with the Tacoma personnel
that the relationship would be managed locally, corporate officials in Atlanta allowed the matter
to “linger” until February 2017, without advising Plaintiff or her local management. On
February 14, 2017, Ms. Wells apparently re-opened the discussion and emailed Mr. Williams
and Ms. Johnson:°° “Were we able to define what Shanna is working on and what she won’t be
able to do if she is in this relationship? If so, I’d like to have that in writing so we can share with
everyone and be on the same page.”°’ Ms. Wells deferred to Thomas Anderson on the “ops
employee,” Mr. Evanger, but Mr. Anderson never ultimately spoke to Mr. Evanger nor was he
ever asked to do so.*8

By February 28, the viewpoint (“POV”) in Atlanta had changed, and Mr. Voutila
informed only Ms. Gosselin that he planned to fly to Tacoma the following week for an
unannounced meeting with Ms. Offutt.’ Neither Ms. Gosselin nor anyone else in Washington
knew of this change in Atlanta’s POV before that time.® The purpose of the visit was to present

Ms. Offutt with three humiliating options: (1) leave her executive level position for another

 

Wells Dep. 186:12-25, Williams Dep. 90:18-21, 91:11-92:1, 95:21-96:5; JL Dec. Ex. 2, Ex. 18.

> Wells Dep. Ex. 8; Wells Dep. 95:1-22; Gosselin Dep. 103:13-24; JL Dec. Ex. 28, Ex. 2, Ex. 14.

° Ms. Johnson is VP Controller for the Building Products Business Segment. Johnson Dep. 7:5-11 JL Dec. Ex. 29.
>? Wells Dep. Ex. 9; JL Dec. Ex. 30.

*8 Anderson Dep. 103:14-104:-22; JL Dec. Ex. 31.

»° Voutila Dep. Ex. 19; JL Dec. Ex. 32.

6 Gosselin Dep. 108:20-24; JL Dec. Ex. 14.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 9 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
kh WY Wb

a HD MN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 11 of 26

position in the company,” (2) find a position at another facility despite Ms. Offutt’s documented

© or (3) voluntarily leave the company

status in personnel records as “not currently mobile,
within 30 days (“the 3-options discussion”).” One of the options at the time included “[e]nding
the relationship (drives another set of actions),” however in later iterations of the 3-options,
including a follow up email from Mr. Williams less than an hour later, this “option” was
removed with the following language added: “seems like I remember we shouldn’t discuss this
as an option. The draft also contained the language “one of them would need to separate from
the company,” but Mr. Evanger was never approached with that option.

Month-end closing was an important priority that required Ms. Offutt’s participation, so
Defendant postponed the 3-options discussion to the after the end of the month.’ When Ms.
Offutt stated that none of the options would work for her, due to the fact she was married, HR
Director Cherie Wells responded immediately that she was terminated. As an afterthought, Ms.
Wells added that they would “check with Legal.” Ms. Offutt was advised the next day that her
termination had been processed.”

IV. Separate Departments and Separate Chain of Command
Where there are potential or actual conflicts, as opposed to perceptions of a conflict, or

conflicts that go unreported escaping detection altogether, Georgia-Pacific possessed within its

HR toolkit arsenal several templates for mitigating potential conflicts, the only class of conflicts

 

6! No position was presented except the possibility floated that she could work on the floor in an operations position
not requiring a college degree, although positions were available elsewhere. Williams Dep. 170:11-171:19; JL Dec.
Ex. 18. There were no vacancies at the Tacoma plant. Gosselin Dep. 124:2-5; JL Dec. Ex. 14.

© Voutila Ex. 24; JL Dec. Ex. 44.

% Voutila Dep. Ex. 18; JL Dec. Ex. 34.

54 Wells Dep. Ex. 13; JL Dec. Ex. 35.

6° Wells Dep. Ex. 14; JL Dec. Ex. 36.

6 Anderson Dep. 103:14-104:22; JL Dec. Ex. 31.

67 Voutila Dep. Ex. 18; Wells Dep. Ex. 14, Ex. 16; JL Dec. Ex. 34, Ex. 36, Ex. 37.

% Wells Dep. 161:2-162:18; JL Dec. Ex. 2.

®° Wells Dep. 175:9-17; JL Dec. Ex. 2.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.

PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500
SEATTLE, WA 98101-3021
SUMMARY JUDGMENT -— 10 TEL 706.622 5086 FAX 206.233.9165

[3:17-cv-05521-RBL]

 
So es JN DBO HO FP YO YH

oO wo PHO NO NY NO NO HF Fe FE He EF Re Ee Rll Rl
NH Un F&F Ww NY F&F DTD Oo DB NN DD aA FP HO NO KF |

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 12 of 26

which could be mitigated, with the following: confidentiality agreements, enhanced
confidentiality agreement and segregation of duties agreements for use by its human resources
department.’° Georgia-Pacific regularly employs its so-called “enhanced” confidentiality
agreements as circumstances require.’' Moreover, all employees, including Ms. Offutt, sign a
confidentiality agreement as a condition of employment, including all controllers.” The
agreement covers any information employees come into contact with while working at Georgia-
Pacific, covers proprietary information, confidential information, and in the case of an
accountant, sensitive information around numbers and profitability, and remains in effect even
after an employee leaves the company.”

None of the examples provided in Defendant’s Code of Conduct apply to the
Offutt/Evanger relationship.”* Ms. Offutt did not supervise or work closely together with Mr.
Evanger.’° Ms. Offutt reported directly to Regional Controller Robert Voutila in Atlanta.”° Ms.
Offutt could not influence Mr. Evanger’s pay or working conditions on the manufacturing floor
dictated by the collective bargaining agreement between the Teamsters Union and Georgia-
Pacific.”

V. The Aftermath: Covering Tracks, State Finding, and Mitigation Success

On the afternoon of Ms. Offutt’s discharge, Ms. Wells emailed Mr. Voutila that “some

how (sic) we need to add that the immediate termination is a result of her failure to adequately

cooperate in the review of the code of conduct — conflict of interest issue when she failed to be

 

Wells Dep. 39:22-41:7; JL Dec. Ex. 2.

7! Wells Dep. 40:19-40:20; JL Dec. Ex. 2.

™ Wells Dep. 41:10-15; JL Dec. Ex. 2.

®B Wells Dep. 42:3-12, 42:19-20; JL Dec. Ex. 2.

7 See Wells Dep. Ex. 2, p. 37; JL Dec. Ex. 13.

™ Wells Dep. 59:22-61:1; JL Dec. Ex. 2.

7 Def. Prod. Bates 2254; JL Dec. Ex. 38.

77 Gosselin Dep. 47:6-20, 26:16-27:6, JL Dec. Ex. 14.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 11 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 13 of 26

wording.””’ The following day, Kenneth Williams sent an email confirming: “[W]e are
terminating our Tacoma controller due to a code of conflict violation.”

On April 11, 2017, the Employment Security Department of Washington State wrote Ms.
Offutt the following letter: “We approved your unemployment benefits starting Mar 12 2017, as
long as you are otherwise eligible for benefits. You or your employer, Georgia-Pacific Gypsum,

t 981

reported that you were fired. We found that your actions were not misconduc No appeal was

apparently taken from this decision.*”

After a diligent search, Ms. Offutt acquired another job within a month.*?

LEGAL STANDARD AND ARGUMENT

A court “shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”
Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011) (quoting Fed. R. Civ. P.
56(a)). Where, as here, the case turns on a mixed question of fact and law and the only disputes
relate to the legal significance of undisputed facts, the controversy is a question of law suitable
for disposition on summary judgment. Thrifty Oil Co. v. Bank of America Nat. Trust and Sav.
Ass'n, 322 F.3d 1039, 1046 (9th Cir.2003). Of course, a requirement that there be no “genuine
issue as to any material fact” does not mean that summary judgment is inappropriate if there is

some dispute as to any fact. “By its very terms, this standard provides that the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly supported

 

*Voutila Dep. Ex. 21; JL Dec. Ex. 39.

™ 14.: JL Dec. Ex. 39.

8° Williams Dep. Ex. 16; JL Dec. Ex. 40.

8! Def. Prod. Bates 2514-2516; JL Dec. Ex. 41.

® Def. Prod. Bates 2512-2513; JL Dec. Ex. 42.

83 Plaintiff's Response to Defendant’s Req. for Prod. No. 18; Bates No. SOE 00148-49; JL Dec. Ex. 43.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 12 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
oN

aD Nr

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 14 of 26

motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)
(emphasis added). Instead, “the requirement is that there be no genuine issue of material fact.”
Id. To be “material,” a dispute must be substantive enough to “affect the outcome of the suit
under the governing law.” Jd. at 248. “[I]rrelevant or unnecessary” disputes do not prevent
granting the motion, id., and “[a] party cannot manufacture a genuine issue of material fact
merely by making assertions in its legal memoranda,” S.A. Empresa v. Walter Kidde & Co., 690
F.2d. 1235, 1238 (9th Cir. 1982). Here, where there is no genuine issue as to any material fact,
pursuant to Federal Rule of Civil Procedure 56(a), Ms. Offutt is entitled to judgment as a matter
of law.

1. Georgia-Pacific’s discharge of Ms. Offutt due to marriage constituted
discrimination in violation of Ms. Offutt’s marital status under RCW §49.60.180.

“Washington law prohibits discharge based on an employee’s...marital status.” Kastanis
v. Educ. Employees Credit Union, 122 Wn.2d 483, 500, 859 P.2d 26, 35, modified, 865 P.2d 507
(1993) citing RCW 49.60.180(2); Roberts v. ARCO, 88 Wn.2d 887, 891 n. 1, 568 P.2d 764
(1977). Enacted as part of the broad remedial statutory frameworkthe Washington Law Against
Discrimination (WLAD) contains a sweeping policy statement strongly condemning
discrimination in many forms and provides that its provisions “shall be is construed liberally for
the accomplishment of the purposes thereof.” RCW 49.60.020. The exceptions to the rule that
an employer may not discriminate on the basis of marital status are narrow. See WAC 162-16-
250(2).** “The commission believes that the...exception should be applied narrowly.” See WAC

162-16-240.

 

84 WAC 162-16-250(2)(a)-(b) allow narrow exceptions if a bona fide occupational qualification applies or an
employer is enforcing a documented conflict of interest policy limiting employment opportunities on the basis of
marital status where certain criteria are met.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 13 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 15 of 26

It is in the spirit of Washington’s strong well-established policy and condemnation of
discrimination that Ms. Offutt’s involuntary dismissal should be examined. “If the employer
fulfills his or her burden of production by showing a nondiscriminatory reason for termination,
the plaintiff must in turn show that the employer’s articulated reasons are a mere pretext for a
discriminatory purpose.” Kastanis, 122 Wn.2d 483, 491 (1993). Once these factors are
established, the defendant must show, by a preponderance of the evidence, that the same decision
would have been reached absent the discriminatory factor. Kastanis, 491 (citing Buckley v.
Hospital Corp. of Am., Inc., 758 F.2d 1525, 1529 (11th Cir.1985)).

Ms. Offutt was a productive and well-respected employee who, out of an abundance of
caution and desire to be transparent, notified her supervisor of her interest in pursuing the
relationship. Nearly three months passed before Georgia-Pacific revoked its earlier approval and
decided that Ms. Offutt’s relationship jeopardized her job. Ms. Offutt’s personnel file with
Defendant is well-documented, crediting her 11 years exemplary service to Georgia-Pacific and
meteoric career rise since the company moved her across the country to Tacoma; her work
history contains nothing to warrant the immediate discharge.

Under Washington law, “the ‘substantial factor’ standard is the proper one in a
discrimination case brought under RCW 49.60.180.” MacKay v. Acorn Custom Cabinetry, Inc.,
127 Wn.2d 302, 898 P.2d 284 (1995). *° Based on the undisputed evidence, Defendant Georgia-

Pacific considered Ms. Offutt’s marital status a substantial factor justifying her discharge.

 

85 Local HR Director testified that the “first indication that corporate had changed its mind was only about a week
before Mr. Voutila came to Tacoma to present “options” to Ms. Offutt (Gosselin Dep. 110:2-6). Gosselin was “very
surprised” because “we were on course that everything was ok.” Gosselin Dep.111:14-18: JL Dec. Ex. 14.

86 The MacKay court explained its rationale as follows: “Washington's disdain for discrimination would be reduced
to mere rhetoric if this court were to require proof that one of the attributes enumerated in RCW 49.60.180(2) was a
‘determining factor’ in the employer's adverse employment decision. This court will not render its own words, and
those of the Legislature, hollow. Accordingly, we decline to adopt the ‘determining factor’ standard in a case
Instead, we hold that in order to prevail on such a claim a plaintiff must prove that an attribute listed in RCW
49.60.180(2) was a ‘substantial factor’ in an employer's adverse employment decision.” MacKay, at 284.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT -— 14 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 16 of 26

Georgia-Pacific’s management team substantially agrees with Ms. Offutt’s description of events.
Defendant has failed to present evidence of legitimate non-discriminatory factors justifying
discharge, thus Plaintiff has satisfied the first prong of the Kastanis two-factor test.

Under the second prong, Plaintiff argues that discrimination was not justified or excused
by “business necessity,” or “bona fide occupational qualification” (“BFOQ”), which Defendant
and the Kastanis court treated as the same. A business necessity defense includes those
circumstances where an employer’s actions are based upon a compelling and essential need to

avoid business-related conflicts of interest, Kastanis, at 488-89:

(1) [w]here one spouse would have the authority or practical power to
supervise...remove, or discipline the other;

(ii) [w]here one spouse would be responsible for auditing the work of the other;

(111) [w]here other circumstances exist which would place the spouses in a situation
of actual or reasonably foreseeable conflict between the employer's interest and
their own;

(iv) “to avoid the reality or appearance of improper influence or favor, or to protect

its confidentiality, the employer must limit the employment of close relatives
of policy level officers of customers,...or others with whom the employer
deals.” WAC 162-16-250.

None of these factors is extant in this case.

In Kastanis, a bank CEO and teller began dating openly in full compliance with the
relevant provisions of the corporate anti-nepotism policy. When the couple announced they were
to be married, the board of directors voted to terminate the female spouse who brought suit and
prevailed on claim of marital status discrimination. Like the plaintiff in Kastanis, Ms. Offutt,
announced she would pursue a relationship openly and in full compliance with relevant policies.
Arguably, Ms. Offutt should have been in a safer position than the plaintiff in Kastanis, since far
from being CEO or in any position with authority or practical supervisory power over Ms.
Offutt, Mr. Evanger works in an entirely separate department. Under Washington law, an

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 15 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
&

oO CO NN NH MN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 17 of 26

essential function in a job duty is one fundamental, basic, necessary and indispensable and does
not include a marginal duty divorced from the essence or substance of the job.*” Ms. Offutt did
not have any authority or practical power to supervise, remove, or discipline Mr. Evanger, an
operations employee. Ms. Offutt did not audit Mr. Evanger’s work. As Ms. Gosselin and Ms.
Wells’s testified, payroll was an HR function and had to be certified by a manager.*®

Through her conversations with her local and corporate managers, Ms. Offutt was led to
believe her relationship would be manageable, especially if some combination of enhanced CDA
and mitigation plan would be put into place.*’ No one from Georgia-Pacific reached out to Ms.
Offutt from the December approval until March, when Mr. Voutila delivered Georgia-Pacific’s
changed position and ultimatum. Georgia-Pacific had no specific documented policy stating that
operations plant employees and members of Controller Group could not fraternize, date or be
friends. Moreover, the position that the couples’ roles were in actual or reasonably foreseeable
conflict or precluded by need to avoid improper influence, favor or confidentiality is specious
where all employees were already required to sign a confidentiality agreement. In their
depositions, corporate officials claimed concern that Ms. Offutt might disclose confidential
information useful to the union in collective bargaining.”” Defendant’s claims are frivolous
given that Georgia-Pacific is legally obligated to turn over any information including all

financial information, the union requested pursuant to its collective bargaining obligations.”

 

87 6A Wash. Prac., Wash. Pattern Jury Instr. Civ. WPI 330.37 (6" Ed.); Davis v. Microsoft Corp., 149 Wn.2d 521,
533 (Wash. 1993) (quoting 29 C.F.R. 630.2(n)(1) (emphasis in original) (where the central claim was brought under
the ADA).

88 Gosselin Dep. 29:16-22; Wells Dep. 102:18-103:3; JL Dec. Ex. 14, Ex. 2.

®° No corporate official followed up with Ms. Gosselin to create an enhanced CDA. Gosselin Dep. 93:24-95:23;. JL
Dec. Ex. 14.

°° Gosselin Dep. 90:7-92:14, 60:19-61:19, 172:15-173:6; JL Dec. Ex. 14..

*! 29 USC Section 151 et. seq. — duty to provide information requested by union: NLRB v. Acme Industrial Corp.,
385 U.S. 432, 87 S.Ct. 565 (1967); NLRB vy. Realty Maintenance Inc., 723 F.2d 746 (9™ Cir. 1984). See also:
Gosselin Dep. 90:7-10; JL Dec. Ex. 14.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 16 TEL 206,622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 18 of 26

In Kastanis, the defendant employer, appealed a lower court refusal to give a “reasonably
necessary” instruction. Writing for an undivided court,” Justice Madsen reaffirmed that actions
brought under WLAD required the more exacting “compelling and essential need standard.” /d.,
at 29. Georgia-Pacific has not presented evidence that Ms. Offutt’s discharge was compelled by
essential need. Accordingly, Georgia-Pacific should not expect to escape liability through the
business necessity defense that the legislature through its implementing regulations intended to
be narrowly construed.”

Based on facts averred in the undisputed record, where Georgia-Pacific directly attributed
Ms. Offutt’s discharge to her marriage, and can make no credible showing of ‘compelling and
essential’ need required under Washington law, there are no disputed genuine issues of material
fact in dispute. As such, this Court should grant summary judgment for Plaintiff on her marital
status discrimination claim.

I. Georgia-Pacific’s decisions to discharge Ms. Offutt, the woman, rather than Mr.

Evanger, the man, and to replace Ms. Offutt with a man at substantially higher

pay, each separately constitute sex discrimination in violation of RCW § 49.60.180.

In the discharge context, the prima facie case of sex discrimination is generally
established by evidence that: (1) the plaintiff is a woman, (2) she was discharged, (3) she was
performing satisfactorily, and (4) the employer replaced the plaintiff with a man. Kastanis, supra
at 490. This creates an inference of discrimination which the employer may then rebut by
articulating a plausible nondiscriminatory explanation. Tex. Dep't of Cmty. Affairs v. Burdine,
450 U.S. 248, 253, 254-55 (1981); Wilmot v. Kaiser Aluminum & Chem. Corp., 118 Wn.2d 46,

70, 821 P.2d 18 (1991). “If the defendant fails to meet this production burden, the plaintiff is

 

» Six justices signed on to Justice Madsen’s opinion. The Chief concurred only in the result. One justice did not
participate in the disposition.
”3 “The commission believes that the...exception should be applied narrowly.” See WAC 162-16-240.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 17 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
-

So CO SN DBD SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 19 of 26

entitled to an order establishing liability as a matter of law” Kastanis, 122 Wn.2d at 490,
“because no issue of fact remains in the case.” Burdine, 450 U.S. at 254. Washington courts have
largely adopted federal protocol announced in McDonnell Douglas” for evaluating
discrimination claims cases brought under state law. See, e.g. Kastanis. However, in Washington
such federal employment law rulings represent only “a source of guidance, we bear in mind that
they are not binding and that we are free to adopt those theories and rationale which best further
the purposes and mandates of our state statute.” Hill v. BCTI Income Fund I, 144 Wn.2d 172,
180 citing Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d 355, 361-62, 753 P.2d 517
(1988).

As shown by the facts, Defendant discharged Ms. Offutt, and replaced her with a male
candidate, offering the male candidate a starting salary 25% higher than Ms. Offutt’s last
recorded annual salary after 12 years with the company. Ms. Offutt’s last reported salary was
$80,000; her replacement was offered $100,000 to begin, plus an additional one-time $37,000
moving incentive,” without considering any additional compensation in the form of bonuses he
likely received as a part of Georgia-Pacific’s “PPay” or performance pay incentive program.”°
The record shows Ms. Offutt’s performance was outstanding and regularly meeting or exceeding
performance expectations.

Georgia-Pacific’s internal personnel files demonstrate knowledge of how shockingly

undercompensated Ms. Offutt was compared to others in her profession geographic location and

 

4 McDonnell Douglas v. Green, 411 U.S. 792, 801, 93 S. Ct. 1817 (1973).

°5 Put another way, Plaintiff earned 61.8% of her male replacement’s first year salary measuring Plaintiff's fiinal
year salary from March 2016 to March 2017, considering her raise from 75,000 to 80,000 in June 2016, and
calculating a weighted average over Plaintiff's last 12 months plus a $6,000 bonus compared to the male
replacement candidate’s $137,000 offer in the first year for a percentage difference of 61.8% (0.618 =
84,720/137,000). It is unknown whether the male candidate received a bonus during his first year.

°° Wells Dep. 170:5-12; JL Dec. Ex. 2.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT -— 18 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
B

oO SF SN HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 20 of 26

role’’ while being groomed to take on greater responsibilities as soon as December 2019.°8 Since
Ms. Offutt, a female, was discharged, while her male spouse, Mr. Evanger, was not even
approached, Defendant engaged in sex discrimination in violation of WLAD. By hiring a male to
replace Ms. Offutt at a base salary 25% greater than her highest salary and a premium of 61%
higher in the first year, GP exacerbated its sex discriminatory conduct.

Under Washington law, a plaintiff only has to show that gender was a substantial factor
not the compelling reason for the decision to terminate her employment. Mackay v. Acorn
Custom Cabinetry, 127 Wn.2d 302, 309, 898 P.2d 284 (1995). As the above facts persuasively
illustrate, Ms. Offutt suffered discrimination on the basis of her sex where no other factor can
conceivably explain such a wide gap in pay or Georgia-Pacific’s choice to terminate a wife
rather than a husband.

Accordingly, with no genuine issues of material fact at issue, summary judgment should
be granted for the Plaintiff on her sex discrimination claim.

Ill. Georgia-Pacific’s discharge of Ms. Offutt in immediate response to her declaration
that she was married was wrongful and retaliatory in violation of RCW § 49.60.210.

An employee may invoke the anti-retaliation provision of the WLAD if she opposes a
practice forbidden by the WLAD. See RCW § 49.60.210. It is sufficient that the employee has an
objectively reasonable belief that the practice in question violates the WLAD. Lodis v. Corbis
Holdings, Inc. 172 Wn. App. 835, 852, 292 P.3d 779 (Div. I, 2013). The elements of a claim for
retaliation consist of proof that the plaintiff opposed what she reasonably believed to be

discrimination against a protected class, or provided information to or participated in a

 

External market data indicates that Shanna is under the 25" percentile for the Plant Controller role. This is based
on the external role title of “Plant Accounting Manager, Plant Controller, and Financial Analyst I.” Internal max for
the role is $105K and average is 89K.” Voutila Dep. Ex. 24; JL Dec. Ex. 33.

°8 Def Prod. Bates 1027; JL Dec. Ex. 45.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 19 TEL 206.622.2086 FAX 206.233.9165
{3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 21 of 26

proceeding to determine whether such discrimination occurred, and that such activity was a
substantial factor in the adverse action. See Washington Pattern Jury Instructions — Civil 6" WPI
330.05.

Here, Ms. Offutt invoked the anti-retaliatory provision of WLAD where her discharge
was explicitly attributed to her declaration and disclosure of her change in marital status. As
provided by the WLAD, as a married person, Ms. Offutt is a member of a statutorily protected
class. Her employer’s response to that pronouncement was immediately to fire her. Prior to the
final meeting, option three presented to Ms. Offutt was thirty days’ severance pay. However,
once Ms. Offutt disclosed she was married, that option was withdrawn. Therefore, the only
reasonable conclusion is that Ms. Offutt was discharged because she was married, in violation of
her protected class status, which is wrongful and retaliatory.

Because Ms. Offutt possesses objectively reasonable belief that her dismissal was so
close in time to her announcement of marriage, and nothing in her performance indicated any
other explanation for her automatic discharge, this Court reasonably can conclude that her
discharge was wrongful, in retaliation to the exercise of a legal right and her membership in the
protected class of married persons under the WLAD. Since there exists no genuine dispute of
material fact as to the events, summary judgment for Ms. Offutt’s should be entered on her claim
of retaliatory discharge.

IV. Plaintiff Is Entitled to Summary Dismissal of Defendant’s Affirmative Defenses
A. Finding by Washington State Employment Security Department that Ms.
Offutt’s actions were not misconduct precludes Georgia-Pacific’s affirmative
defense No. 4.
Defendant’s affirmative defense attributing Ms. Offutt’s damages to her own “acts,

omissions and/or misconduct” is contradicted by the investigation and finding of the Washington

LAW OFFICES OF

JUDITH A. LONNQUIST, P:S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 20 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
fb

oOo & SN DBD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 22 of 26

Employment Security Department. Under Washington law, to qualify for unemployment
benefits, the claimant must have become unemployed “through no fault of their own” for a non-
disqualifying reason from all last employers in covered employment in the base year. Macey y.
Emp ’t Sec. Dep’t, 110 Wn.2d 308, 316, 752 P.2d 376, 372-377 (1988).

Here, Ms. Offutt was notified by the Employment Security Department (ESD) not only
that she qualified, but the reasons supplied directly contradict Georgia-Pacific’s account of
events. Moreover, Georgia-Pacific took no appeal. In pertinent parts, the ESD wrote:

“You or your employer, GEORGIA-PACIFIC GYPSUM, reported that you were fired.

We found that your actions were not misconduct. The laws that apply are RCW

50.20.066, RCW 50.04.294, WAC 192-150-200 and WAC 192-150-205.”

Applicable statutes for alleged misconduct are as cited by ESD, with RCW § 50.04.294(1)
providing the definition of misconduct in relevant part: violation of reasonable company rules.
Misconduct cannot be inferred or presumed. Jn re Hawkins, Empl. Sec. Comm’r Dec.2d 465
(1978). The employer has the burden to prove misconduct by the preponderance of the evidence.
S. Yamamoto v. Puget Sound Lumber Co., 84 Wash. 411, 417, 146 P. 861, 863 (1915). One
statutory defense to misconduct is good faith errors in judgment or discretion. RCW § 50.04.294

Here, this accusation cut to the heart of Ms. Offutt’s personal code of ethics and
professional identity. Ms. Offutt’s reputation for integrity has been the key to her success in
finance and accounting roles. Ms. Offutt conducted herself honestly at all times. The ESD’s

conclusion of “no misconduct” also supports arguments made above that Georgia-Pacific’s

actions constitute invidious violation of WLAD and were retaliatory.

 

»° Def. Prod. Bates 2514-2516; JL Dec. Ex. 46.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 21 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 23 of 26

Where no evidence shows a genuine dispute of material fact to support a conclusion that
Ms. Offutt’s damages were caused or contributed to by Plaintiff's own acts, omissions or
misconduct, Affirmative Defense No. 4 in Defendant’s Answer should be summarily dismissed.
B. By Accepting a Favorable Offer within a Month of Her Discharge, and
Remaining Employed Since, Ms. Offutt Substantially Fulfilled her Duty to
Mitigate Damages and Affirmative Defense No. 5 Should Be Dismissed
Under Washington law, a terminated employee has an obligation to mitigate her damages
by making a diligent effort to find other employment. Lords v. Northern Automotive Corp., 75
Wn. App. 589, 881 P.2d 256 (Div. III, 1994). The employer bears the burden of proving that the
employee willfully failed to mitigate damages. Burnside v. Simpson Paper Co., 66 Wn. App.
510, 530 (Div. I, 1992). To satisfy its burden, Defendant must show that there were suitable or
“substantially equivalent” positions available and that Plaintiff failed to use reasonable diligence
in seeking them, but an employee is only required to be reasonably diligent in seeking new
employment “substantially equivalent to that from which he was discharged,” noting that the
employee is not “required to seek employment similar to the work he performed for his previous
employer.” Burnside, at 529-30 aff'd, 123 Wn.2d 93 (1994). To be substantially equivalent, a job
must afford “virtually identical promotional opportunities, compensation, job responsibilities,
working conditions and status,” Donlin v. Philips Lighting North America Corp., 581 F.3d 73, 85
(3 Cir. 2009), and must not be “an unreasonable distance from [her] residence” Donlin, 581
F.3d at 89.1
As the undisputed record demonstrates, Ms. Offutt applied to more than 28 positions in a

40-mile vicinity of her home within six months of discharge, located no employers offering the

level of compensation, status and promotional opportunities of a Fortune 500 company, yet

 

1 An employee need not take a lower paying position within a company in order to mitigate damages in lieu of
quitting. See, Thorne v. City of El Segundo, 802 F.2d 1131, 1134-36 (9" Cir. 1986).

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 22 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 24 of 26

through her diligence was offered a position that paid a salary of $65,000 per year with the title
of Assistant Controller less than a month after her discharge. Ms. Offutt was understandably
relieved to find gainful employment in her field after Georgia-Pacific’s galling “option” that a
person with a degree and 12 years of accounting experience at the same company take an
operations position on the manufacturing floor. By remaining continuously employed and
demonstrating her merit and work ethic by receiving slight merit increases after 90- and 180-
days, Ms. Offutt has thoroughly demonstrated her compliance with the duty to mitigate damages,
and remains committed to maximizing her earning potential.

Tellingly, Ms. Offutt moved to a slightly higher paying accounting role eight months
later at Washington Rock Quarries on December 14, 2017. By seizing such new opportunities as
they come up, Ms. Offutt has shown a continuing willingness to comply substantially and
seriously with her ongoing duty to mitigate.

Moreover, defense expert Shelley Lewis admitted in her deposition testimony that Ms.
Offutt had properly mitigated her damages.'°' This admission by the Defendant’s expert defeats
Defendant’s affirmative defense to the contrary.

Accordingly, where uncontroverted evidence shows no genuine dispute of material fact to
support Defendant’s affirmative defense alleging failure to mitigate damages, that affirmative
defense should be dismissed.

CONCLUSION

Plaintiff respectfully requests this Court to grant summary judgment for Plaintiff Shanna

Offutt on each of the following claims:

(1) discrimination on the basis of marital status in violation of RCW § 49.60.180;

 

'01'T ewis Dep. 20:21-21:2, 29:16-21; 31:6-31:25, 52:6-10; JL Dec. Ex.47.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT - 23 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
rN

o OF NSN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 25 of 26

(2) discrimination on the basis of sex in violation of RCW § 49.60.180;

(3) wrongful discharge in violation of RCW § 49.60.210;

With respect to affirmative defenses, where no genuine dispute as to material fact exists,
Plaintiff asks this court to dismiss the affirmative defenses No. 4 and 5.

DATED this 28th day of May, 2019.

LAW OFFICES OF
JUDITH A. LONNQUIST, P.S.
Attorneys for Plaintiff Shanna Offutt Evanger

audliton Lk
ith A. Lonnquist/ WSBA #06 “
ai amin Phillips, WSBA #5360
1218 Third Ave., Suite 1500
Seattle, WA 98101-3021
Telephone: 206.622.2086

Fax: 206.233.9163
Email: lojal@aol.com

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
PLAINTIFF’S MOTION FOR 1218 THIRD AVENUE, SUITE 1500

SEATTLE, WA 98101-3021

SUMMARY JUDGMENT -— 24 TEL 206.622.2086 FAX 206.233.9165
[3:17-cv-05521-RBL]

 
p

a HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 26 Filed 05/28/19 Page 26 of 26

CERTIFICATE OF SERVICE

I hereby certify that on this date I electronically filed the following document: Plaintiff's

Motion for Summary Judgment, with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following:

Sarah N. Turner

Gordon Rees Scully Mansukhani
701 Fifth Avenue, Suite 2100
Seattle, WA 98104

Main Phone: 206-695-5100
Direct Dial: 206-695-5115

email: sturner@grsm.com

Derek Bishop

Gordon Rees Scully Mansukhani
701 Fifth Avenue, Suite 2100
Seattle, WA 98104

Main Phone: 206-695-5100
Email:

DATED: May 28, 2019

PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT - 25
[3:17-cv-05521-RBL]

 

Law Offices of Judith A. Lonnquist, P.S.
1218 Third Ave, Suite 1500

Seattle, WA 98101

Telephone: (206) 622-2086

Fax: (206) 233-9165

E-mail: morissa@lonnquistlaw.com

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500
SEATTLE, WA 98101-3021
TEL 206.622.2086 FAX 206.233.9165

 
